■ Baldwin, J.
The plaintiff, by his action of right, seeks the possession of certain real estate leased by defendant from Mary Alderson, who had but a life estate therein; the reversion in fee being in the infant plaintiffs. Mary Aldergon died soon after making said lease and the defendant *474claims to recover the value of certain improvements made by him upon the leased premises. The defendant filed liis petition, claiming the value of the improvements, under the provisions of chapter 80 of the Code of 1851.
In order to maintain his claim for such improvements the occupant must have some color of title to the property upon which such improvements were made. Sections 1239-4(1 declare what character of title will be sufficient to enable the occupant ro recover. The defendant sets up no such claim of title. His possession was not adverse to that of plaintiff. He occupied the premises under a lease as a tenant only. The defendant, it is true, paid taxes upon the leased premises; and this, under the statute, would give him color of title, but the taxes were paid in pursuance of the terms of the lease, and as part consideration for the use of the premises..' ■
Judgment affirmed.